 

 

Marrzr or F——
In SECTION 245 Proceedings
A-10620326
Devided by Assistont Commissioner July 7, 1958

Adjustment of status—Section 245—Good moral character.

(1) The standards in section 101(f) of the 1952 act will be taken into con-
sideration in determining whether an applicant for adjustment of status
‘ander section 245 of the act has satisfied the administrative requirement
that good moral character be established for the 5-year period preceding the
filing of the application.

(2) Adjustment will not be granted in the case of a married man living in
adultery.

BEFORE THE ASSISTANT COMMISSIONER

Discussion: This case has been certified to the Assistant Com-
missioner, Examinations Division.

This is an appeal from the decision of the District Director at
Detroit, Michigan, denying application for adjustment of status un-
der section 245 of the Immigration and Nationality Act to that of
®& permanent resident. Denial was based on a finding that the
applicant failed to establish that he is a person of good moral
character.

The applicant is a 35-year-old married male, native and citizen
of Germany, who was admitted to the United States June 25, 1955,
as an exchange visitor. He was admitted for a period of one year
to work and study as an intern. He served his internship in the
Woman’s Hospital, Detroit, Michigan, from July 1, 1955, to June
30, 1956. He then served as a resident physician at St. Joseph’s
Hospital, Parkersburg, West Virginia, from July 1, 1956, to June 30,
1957, and later in Blodgett Memorial Hospital, Grand Rapids, Michi-
gan. He filed his application for adjustment of status June 26,
1957. Since his last extension of stay was granted August 8, 1956,
he is not subject to the foreign residence requirement of Public Law
555, 84th Congress.

In his application he alleged that he is married; that his wife's
name is M——-; that they were married May 6, 1950; that they have
2 children, ages 5 and 6 years, respectively; and that his wife and

65

 
children reside in Germany. As evidence of his financial status, he
submitted a letter from the Parkersburg National Bank, Parkers-
burg, West Virginia, stating that as of June 21, 1957, the records of
that bank disclose a balance of a certain amount in the joint account
of R—-F—, M.D., or L——F-———. When questioned about his
marital status April 15, 1958, the applicant signed an affidavit stat-
ing that although he was still married te M——,, he was then living
as man and wife with E——W—— and that she is also married but
not to him.

Section 245(a) of the Immigration and Nationality Act provides
that:

The status of an allen who was lawfully admitted to the United States as a
bona fide nonimmigrant and who is continuing to maintain that status may be
adjusted by the Attorney General in his discretion (under such regulations as
he may prescribe to insure the application of this paragraph solely to the cases
of aliens who entered the United States in good faith as nonimmigrants) to
that of an alien lawfully admitted for permanent residence ag a quota immi-
grant or as a nonquota immigrant under section 101(a)(27)(A), if (1) the
alien makes application for adjustment, (2) the alien is admissible to the
United States for permanent residence under this Act, (3) a quota or nonquota
immigrant visa was immediately available to him at the time of his application
for adjustment, (4) a quota or nonquota immigrant visa is immediately avail-
able to him at the time his application is approved, and (5) if claiming a
nonquota status under section 101(a) (27) (A) he has been in the United States
for at least one year prior to acquiring that status. A quota immigrant visa
shall be considered immediately available for the purposes of this subsection
only if the portion of the quota to which the alien is chargeable Is undersub-
seribed by applicants registered on a consular waiting list. Any alien who
shall file an application for adjustment of his status under this section shall
thereby terminate his nonimmigrant status.

In addition to the basic requirements of this provision of law and
the implementing regulations, we have required that the applicant
establish good moral character.for the 5 years prior to the filing of
his application as a reasonable and proper basis, among others, for
determining whether the Attorney General’s discretion shall be ex-
ercised in a particular case (Matter of H——R——, A-10463832,
7 I. & N. Dec. 651). While section 101(f) of the act prevents s
person from being regarded as a person of good moral character if,
during the period for which good moral character is required to
be established, he has committed adultery, an applicant for adjust-
ment of status under section 245 is not precluded by that section
from establishing good moral character as neither the law nor the
implementing regulations include such a requirement (Matter of
N——, A-4532071, 7 I. & N. Dec. 368). However, consideration
should be given to the standards set forth in section 101(f) in deter-
mining whether the applicant is worthy of the relief requested by
him.

   
On April 15, 1958, applicant admitted that he was a married
man and that he was at that time living in adultery with a married
woman, not his wife. In view of such conduct, the granting of his
application for adjustment of status is not warranted. The action of
the district director in denyin, the application was proper and the
appeal will be dismissed.

Order: It is ordered that the appeal be and the same is hereby
diemisced

87
